Citation Nr: 1702895	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include sleep apnea.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Air Force during the Vietnam Era from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Testimony at the October 2016 hearing before the undersigned clarified that the Veteran seeks service connection for any acquired psychiatric disorder and not just PTSD, including anxiety, as well as for a sleep disorder, to include sleep apnea.  Moreover, the Veteran testified that he has received a diagnosis and treatment for anxiety from his private medical provider.  Accordingly, the Board has expanded the Veterans claims for PTSD, to encompass any acquired psychiatric disorder, and for sleep apnea, to encompass any sleep disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded for further development in accordance with VA's statutory duty to assist, as explained below.  Such development will aid the Board in making an informed decision, and help ensure that the claims are afforded every consideration.

At the October 2016 Board hearing, the Veteran testified that his in-service stressor was military duties of helping to unload bodies of U.S. service members being transported from Vietnam while he was stationed at Travers Air Force Base (AFB), California.  His military personnel records reveal that his military occupational specialty (MOS) was 60531, Air Freight Specialist and his duties included loading, and unloading aircraft cargo.  His military personnel records also reveal that he was stationed at Travers AFB, California, from January 14, 1966 to on or about December 11, 1966.

Thus, appropriate efforts must be made to verify the Veteran's claimed in-service stressors.  See 38 C.F.R. § 3.304 (f) (2016) (providing, in pertinent part, that in order to establish service connection for PTSD, an in-service stressor must be verified by credible supporting evidence, subject to certain exceptions); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The March 2010 VA Memorandum did not address the Veteran's reporting of in-service stressors.  A scheduled October 2011 VA examination for PTSD was cancelled by the Medical Administrative Service (MAS).

Also during the October 2016 Board hearing, the Veteran reported that he experienced anxiety in-service and has continued to experience anxiety since service.  He also testified that he has been diagnosed with and treated for anxiety by his private medical provider, a Dr. George Handy at Jackson Hospital.  He also referenced other private treatment, to include by a doctor located on Carmichael Road and a doctor that completed a DBQ for him in 2009.  Further, he testified that after his separation from service, he was treated by a VA doctor.  A written statement from the Veteran dated in December 1979 includes his report that he had been treated at the Montgomery VA Medical Center (VAMC) since 1969 and at a private facility, Winston and Pryor Medical Center in Montgomery, Alabama.  Thus, there may be VA and private treatment records dating back many years and perhaps close to the time of the Veteran's service separation.  Therefore, appropriate efforts must be made to obtain the Veteran's complete private medical records and VA treatment records.

With regard to the Veteran's sleep disorder claim, a VA examination and opinion must be obtained to assess whether he has a sleep disorder.  The Veteran's October 2016 hearing testimony also reflects that his belief that his sleep problems may be due to respiratory issues, such as bronchitis, for which he reported that he was treated in-service.  The Veteran's May 1969 service treatment records reveal his treatment for acute bronchitis.  His representative reported that his symptoms include difficulty sleeping, gasping for air, and sudden wake-ups.  He stated these symptoms occurred during service and have continued since that time.

Finally, at the October 2016 Board hearing, the Veteran testified that Dr. Handy had treated him for hypertension since his separation from active service.  The Veteran believed that the hypertension resulted from the conditions of his service.

Thus, VA examinations and opinions are warranted under VA's duty to assist, and to assess the Veteran's claimed current disorders and to determine whether such may be related to any in-service illness, disease, injury, or event.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); see also Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (noting that whether newly submitted evidence raises a reasonable possibility of substantiating the claim is informed by the criteria for determining when VA's duty to provide an examination or opinion is triggered); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that a VA examination or opinion is required when, among other things, there is evidence of a current disability and an indication that the current disability may be related to an in-service disease, injury, or event).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from Dr. George Handy, Jackson Clinic; his private doctor located on Carmichael Road; the doctor that completed a DBQ for him in 2009; and Winston and Pryor Medical Center in Montgomery, Alabama, dated from July 1969 forward.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, to include, but not limited to, all archived records and a June 1970 report of hospitalization, from the Montgomery VA Medical Center, dated from July 1969 forward.

3.  Undertake appropriate efforts to verify the Veteran's reported in-service stressor of helping to unload bodies of U.S. service members being transported from Vietnam while he was stationed at Travers Air Force Base (AFB), California.  His service personnel records indicate that he was stationed at Travers AFB, California from January 14, 1966 until on or about December 11, 1966.  Efforts should specifically be undertaken to determine whether bodies of U.S. service members from Vietnam were brought to Travers AFB from January 1966 through December 1966.

4.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination by a psychologist or psychiatrist.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

The examiner must identify all current psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service, to include the Veteran's complaints of night sweats on separation examination in April 1969.

The examiner is requested to provide a rationale for any opinion provided.

5.  Arrange for the Veteran to undergo an appropriate VA examination to assess his claimed sleep disorder.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

The examiner must identify all current sleep disorder(s) found to be present, to include any sleep apnea.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any current sleep disorder it had its clinical onset during active service or is related to any incident of service, to include the in-service treatment for chest tightness, an upper respiratory infection, bronchitis, and a positive PPD converter.

The examiner is requested to provide a rationale for any opinion provided.

6.  Arrange for the Veteran to undergo an appropriate VA examination to assess his claimed hypertension.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any current hypertension had its clinical onset during active service or is related to any incident of service, to include the in-service treatment for headaches in April 1969.

The examiner is requested to provide a rationale for any opinion provided.

7.   Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




